RONEY, Circuit Judge,
concurring in part and dissenting in part.
I concur in the affirmance of the denial of habeas corpus relief as to the conviction. I specially concur in the result reached in Part II, Public Trial .Issue. I do not concur in that part of the opinion which attempts to address factual situations not here present, nor in such other portions of the opinion which are not necessary to the affirmance on the public trial point. I concur fully in Parts III, IV and V.
I respectfully dissent from Part VI of the opinion which holds that defendant was prejudiced at the penalty phase because of statements made by his attorney to the sentencing judge, outside the hearing of the jury. That counsel was effective before the jury is conclusively shown because the jury recommended life, the best it could do for defendant. Under such circumstances, it seems to me to skew the system where we fault the attorney for honestly and frankly discussing his case with the trial judge. Somehow, I always thought that was precisely what attorneys are supposed to do. Certainly the judge is supposed to impose the death penalty only on the records of the trial and sentencing proceedings. In the ten years since this crime was committed, defendant has yet, as far as the records show, to come up with the suggestion of any hard fact that would tend to mitigate this atrocious crime. Thus the failure to produce mitigating evidence was not the fault of the attorney.
I would affirm the district court.